Exhibit 10.3
AMENDMENT NO. 2 TO EMPLOYMENT AGREEMENT
Amendment No. 2 (this “Amendment”) to the Employment Agreement dated as of
July 7, 2008, as amended to date (the “Employment Agreement”), by and between
Westwood One, Inc., a Delaware corporation (the “Company”), and Steven Kalin
(the “Employee”). Except as provided herein all terms and conditions set forth
in the Employment Agreement shall remain in full force and effect. Any
capitalized term used but not defined herein shall have the same meaning as in
the Agreement.
Effective upon the closing of the transaction (the “Transaction”) contemplated
by the Stock Purchase Agreement, dated as of April 29, 2011, by and between
Clear Channel Acquisition, LLC and the Company, the Employment Agreement shall
be amended as follows:
1. The first sentence of Section 6(e) of the Employment Agreement is hereby
amended in its entirety by deleting such sentence and replacing it with the
following in lieu thereof:
“Provided the Company has not notified Employee that he is being terminated
pursuant to Sections 6(a) and 6(b) hereof, Employee may terminate his employment
hereunder, effective 120 days after the triggering event, upon written notice to
the Company for Good Reason, provided such notice is given to the Company within
90 days after the triggering event and such event is not cured by the Company
within 30 days after its receipt of such notice.”
2. For purposes of this Amendment only, the Company and Employee agree that the
closing of the Transaction shall trigger Employee’s right to terminate the
Agreement for Good Reason pursuant to Section 6(e) as amended herein and may not
be cured by the Company as normally permitted in Section 6(e). To the extent
Employee exercises such right in connection with the Transaction, Employee shall
receive the following: (a) one times the Employee’s then-current annual base
salary, to be paid in equal installments over the one-year period on a schedule
that mirrors the Company’s then effective payroll practices, subject to
Employee’s executing and not revoking the Release in accordance with
Section 6(f); (b) a bonus payment of $225,000, paid on the sixtieth (60th) day
after Employee’s termination date; provided, however, that the six-month delay
set forth in Section 17(b) shall apply to such amount to the extent such amount
plus the other amounts payable upon such termination under Section 6(d) exceed
the Separation Pay Limit (as defined in Section 17(b)); and (c) an additional
one third (1/3) of the stock options granted to Employee on February 12, 2010
(i.e., acceleration of the second installment scheduled to vest on February 12,
2012) shall vest on the date of termination.
3. Notwithstanding anything herein to the contrary, this Amendment shall be
effective upon the closing of the Transaction provided such closing occurs and
in the event that such closing does not occur on or before May 6, 2011, this
Amendment shall be null and void ab initio.

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned has caused this Amendment to be executed
this 29 day of April 2011.

                  EMPLOYEE    
 
                /s/ Steven Kalin                   Steven Kalin    
 
                WESTWOOD ONE, INC.    
 
           
 
  By:   /s/ David Hillman    
 
           
 
  Name:   David Hillman    
 
           
 
  Title:   CAO & GC    
 
           

 

 